ORDER
GILMAN, Circuit Judge.
Tony Willis, incarcerated at a prison operated by the Tennessee Department of Corrections (TDOC), appeals from a judgment dismissing his civil rights complaint as frivolous. Willis seeks declaratory and injunctive relief regarding a prison policy that prohibited his wife, Ramona Patrick, from visiting him because she is a former employee of TDOC.
At the time of Willis’s appeal, TDOC Policy No. 507.01 provided in pertinent part as follows:
[Cjurrent or former TDOC employees may not be approved for visitation unless they are immediate family members and were such prior to their employment with the TDOC.... Former employees ... who were on an inmate’s approved visitation list on October 1, 1998, shall be grandfathered and allowed to remain on the list.
Because Willis sought only injunctive and declaratory relief from a policy that is no longer effective, we DISMISS the present appeal as moot. See Kellogg v. Shoemaker, 46 F.3d 503, 506 n. 3 (6th Cir.1995) (noting that a challenge by inmates to parole revocation procedures was rendered moot by the state’s subsequent revision to the procedures). We also conclude that Willis’s appeal was not frivolous, and therefore VACATE the district court’s certification that the appeal was not taken in good faith pursuant to 28 U.S.C. § 1915(a)(3).